t c memo united_states tax_court john marretta petitioner v commissioner of internal revenue respondent docket no filed date r determined that p was liable for penalties pursuant to sec_6663 i r c for the and tax years during those years p received distributions from a so-called ponzi scheme p did not report as income the amount of the distributions p pleaded guilty to violating sec_7201 i r c for his failure to declare the amount of the distributions he received from the scheme in during p’s plea hearing he admitted that he failed to report as income the distributions he received from the scheme in and that the distributions were taxable_income and that when he filed his and federal_income_tax returns without reporting the distributions as income he acted voluntarily with the specific intent to violate a known legal duty held because p pleaded guilty to an attempt_to_evade_or_defeat_tax pursuant to sec_7201 i r c for p is estopped from challenging r’s determination that the distributions were taxable_income and that he filed a false and fraudulent federal_income_tax return with the intent to evade income_tax for the tax_year held further r’s determination that p is liable for penalties pursuant to sec_6663 i r c for the and tax years is sustained robert kenny for petitioner robert w mopsick for respondent memorandum findings_of_fact and opinion nims judge respondent determined penalties pursuant to sec_6663 for taxable years and of dollar_figure dollar_figure and dollar_figure respectively in the alternative respondent determined that petitioner is liable for accuracy- related penalties pursuant to sec_6662 unless otherwise indicated all section references are to sections of the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in this case petitioner resided in lavallette new jersey in date petitioner became an investor in cnc trading company of marlton new jersey cnc cnc was owned and primarily operated by charles n cugliari cugliari cnc was purportedly a food broker and distributor cugliari and cnc salespeople sold investments in cnc contracts for approximately dollar_figure each contracts were also sold in half shares for approximately dollar_figure each cugliari and cnc salespeople told investors who purchased contracts that cnc used their money to purchase food products each month for subsequent sale to food wholesalers and supermarket chains cnc had approximately big_number investors cnc sent cash or checks to its investors consisting of a fixed amount of money each month that was represented to be half of the profits made by cnc on its sales of food products unless an investor specified otherwise cnc would retain the investor’s principal investment and continue paying that investor monthly cash or checks an investor could obtain the investor’s principal investment back from cnc upon request cnc was operated so as to permit investors to evade the payment of federal_income_tax on the income they received from cnc cnc did not report to the internal_revenue_service irs the income cnc paid to its investors cnc also accepted cash payments from some of its investors some investors not including petitioner received cash rather than checks on a monthly basis petitioner only received checks from cnc cnc did not issue a form_1099 to petitioner for any of the years at issue included with the monthly checks petitioner received from cnc were vouchers indicating the amount of the investment a realization amount a margin gain amount petitioner’s share of the margin amount and the amount reinvested uniformly it was the amount of the original investment petitioner did not reveal these vouchers or their content to his return preparer cnc was in reality a so-called ponzi scheme instead of purchasing food products with the money cnc received from investors cnc used that money to pay out cash or checks on a monthly basis to earlier investors cnc closed in date when cugliari fled to the cayman islands in date petitioner made his first investment in a cnc contract from that date to date petitioner invested in another cnc contracts as of date petitioner had invested a total of dollar_figure in cnc contracts petitioner received a total of dollar_figure from cnc from date through date respondent does not allege that petitioner was either a promoter or a salesperson for cnc on or about date petitioner submitted for filing with the irs a federal_income_tax return on that return petitioner reported dollar_figure in total income on which he paid dollar_figure in federal_income_tax on petitioner’s return petitioner did not report as income the amount of any cnc check received by him on or about date petitioner submitted for filing with the irs a federal_income_tax return on that return petitioner reported dollar_figure in total income on which he paid dollar_figure in federal_income_tax on petitioner’s return petitioner did not report as income the amount of any cnc check received by him on or about date petitioner submitted for filing with the irs a federal_income_tax return on that return petitioner reported dollar_figure in total income on which he paid dollar_figure in federal_income_tax on petitioner’s return petitioner did not report as income the amount of any cnc check received by him subsequent to the filing of petitioner’s aforementioned federal_income_tax returns for and petitioner submitted for filing with the irs amended tax returns for the and tax years the understatements of tax calculated before the application of net operating losses as shown on the amended tax returns for the and tax years are dollar_figure dollar_figure and dollar_figure respectively petitioner has subsequently submitted to the irs second amended tax returns for the and tax years the irs has not as yet determined whether to accept these second amended returns the parties stipulated that these second amended returns would have the effect of withdrawing the first amended returns and reinstating petitioner’s returns as originally filed showing no understatements of tax for the and tax years petitioner pleaded guilty to violating sec_7201 for his failure to declare dollar_figure of income earned in from cnc at petitioner’s plea hearing petitioner admitted at the time he filed his federal_income_tax return he knew that he had received approximately dollar_figure in total monthly profit income on his cnc investments in he failed to report this income on his return so that he would not have to pay income_tax on that amount the tax loss on the unreported income was approximately dollar_figure at the time he filed his federal_income_tax return he knew that he had received approximately dollar_figure in total monthly profit income on his cnc investments in he failed to report this income on his return so that he would not have to pay income_tax on that amount the tax loss on the unreported income was approximately dollar_figure at the time he filed his federal_income_tax return he knew that he had received approximately dollar_figure in total monthly profit income on his cnc investments in he failed to report this income on his return so that he would not have to pay income_tax on that amount the tax loss on the unreported income was approximately dollar_figure and in attempting to evade the additional taxes he acted willfully that is he acted voluntarily with the specific intent to violate a known legal duty according to an affidavit submitted by a special_agent with the criminal_investigation_division of the irs for the purpose of calculating petitioner’s offense level under the sentencing guidelines the irs followed the definition of ‘tax loss’ contained at u s s g sec_2t1 c a the affidavit goes on to say that that subsection of the sentencing guidelines states that the tax loss ‘shall be treated a sec_28 of the unreported gross_income unless a more accurate determination of the tax loss can be made ’ opinion respondent bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 113_tc_99 to satisfy this burden respondent must show an underpayment exists and petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes sadler v commissioner supra pincite where fraud is determined for each of several years respondent’s burden applies separately for each of the years temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir if respondent establishes that some portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6663 i the tax_year respondent asserts that petitioner’s conviction for an attempt_to_evade_or_defeat_tax under sec_7201 collaterally estops him from challenging respondent’s determination that petitioner is liable for civil_fraud penalties under sec_6663 for the tax_year a conviction for an attempt_to_evade_or_defeat_tax pursuant to sec_7201 either upon a guilty plea or upon a jury verdict conclusively establishes fraud in a subsequent civil tax_fraud proceeding through the application of the doctrine_of collateral_estoppel 96_tc_858 affd 959_f2d_16 2d cir frey v commissioner tcmemo_1998_226 petitioner pleaded guilty to an attempt_to_evade_or_defeat_tax pursuant to sec_7201 for accordingly petitioner is estopped from challenging respondent’s determination that there is an underpayment for the tax_year and that he filed a false and fraudulent federal_income_tax return with the intent to evade income_tax for the tax_year respondent has thus carried his burden of proving that there was an underpayment_of_tax some part of which was due to fraud and therefore the entire underpayment is attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 since petitioner has not introduced cogent evidence to support his claims that the underpayment is less than that determined by respondent or that the entire underpayment is not attributable to fraud we sustain respondent’s determination that petitioner is liable for penalties for fraud under sec_6663 for the tax_year ii the and tax years a underpayment respondent claims that the distributions received by petitioner from cnc are unreported ordinary_income for which there was an underpayment_of_tax petitioner claims that the distributions received by petitioner from cnc represent a return_of_capital that is not taxable because cnc had no earnings_and_profits see sec_301 sec_316 petitioner pleaded guilty to violating sec_7201 for his failure to declare dollar_figure of income earned in from cnc at petitioner’s plea hearing petitioner admitted at the time he filed his federal_income_tax return he knew that he had received approximately dollar_figure in total monthly profit income on his cnc investments in the tax loss on the unreported income was approximately dollar_figure at the time he filed his federal_income_tax return he knew that he had received approximately dollar_figure in total monthly profit income on his cnc investments in and the tax loss on the unreported income was approximately dollar_figure thus petitioner admitted that he received unreported income and that the nondisclosure resulted in an underpayment petitioner also submitted amended federal_income_tax returns for the and tax years on those returns which petitioner signed under penalties of perjury petitioner included in income the amount of the distributions that he had received from cnc during and petitioner’s amended returns are admissions of federal_income_tax underpayments see 464_us_386 accordingly we are convinced that respondent has proven by clear_and_convincing evidence that an underpayment exists for the and tax years respondent has thus carried his burden of proving that there was an underpayment_of_tax for the and tax years petitioner has not introduced cogent evidence to support his claim that the underpayment is less than that determined by respondent in particular petitioner has not introduced sufficient evidence to support his claim that the cnc distributions he received in and were a return_of_capital b intent to defraud as stated above the commissioner bears the burden of proving fraud by clear_and_convincing evidence fraud is the intentional wrongdoing on the part of a taxpayer to evade a tax believed to be owing sadler v commissioner t c pincite dileo v commissioner supra pincite whether petitioner’s underpayments of tax for and were due to fraud is a question of fact that must be considered based on an examination of the entire record and petitioner’s entire course of conduct see dileo v commissioner supra pincite fraud may be proved by circumstantial evidence id no single factor is necessarily dispositive but a combination of several factors is persuasive circumstantial evidence of fraud 92_tc_661 a pattern of consistent underreporting of income particularly when accompanied by other circumstances exhibiting an intent to conceal justifies the inference of fraud 94_tc_654 respondent argues that the following factors or badges_of_fraud are present in this case admission of fraud by the taxpayer concealing income from a taxpayer’s tax_return_preparer and engaging in a pattern of behavior that indicates an intent to mislead or conceal see 796_f2d_303 9th cir affg tcmemo_1984_601 parks v commissioner supra pincite as stated above at petitioner’s plea hearing petitioner admitted at the time he filed his federal_income_tax return he knew that he had received approximately dollar_figure in total monthly profit income on his cnc investments in he failed to report this income on his return so that he would not have to pay income_tax on that amount at the time he filed his federal_income_tax return he knew that he had received approximately dollar_figure in total monthly profit income on his cnc investments in he failed to report this income on his return so that he would not have to pay income_tax on that amount at the time he filed his federal_income_tax return he knew that he had received approximately dollar_figure in total monthly profit income on his cnc investments in he failed to report this income on his return so that he would not have to pay income_tax on that amount and in attempting to evade the additional taxes he acted willfully that is he acted voluntarily with the specific intent to violate a known legal duty thus petitioner admitted to consistently underreporting income with the intent to violate his duty to pay taxes due and owing additionally petitioner failed to inform his tax_return_preparer of the distributions that he received from cnc petitioner claims that he did not discuss his cnc investments or the distributions that he received from cnc with his tax_return_preparer because cnc did not issue a form_1099 to petitioner for any of the years at issue petitioner testified that rather than inform his return preparer of the distributions from cnc and raise the issue of the missing forms petitioner chose to conceal his cnc investments and distributions from his tax_return_preparer petitioner admitted at trial that he also failed to provide to his tax_return_preparer the vouchers that he received from cnc even though they purported to show the amount of profit petitioner earned from his investments with cnc although we do not find petitioner’s explanation of his behavior to be for the most part credible we do accept petitioner’s claims that he cooperated with the agents during the investigation and made no effort to hide or conceal anything during the investigation additionally petitioner did not conduct his dealings with cnc in cash these factors might mitigate against a finding of fraud were it not for the more compelling factors establishing fraud outlined above therefore we conclude that respondent has clearly and convincingly proven that at least some portion of the underpayment_of_tax for the and tax years was due to fraud most revealing in this regard are the admissions petitioner made during his plea hearing petitioner has not introduced cogent evidence to support his claim that the entire underpayment is not attributable to fraud therefore we sustain respondent’s determination that petitioner is liable for penalties for fraud under sec_6663 for the and tax years iii conclusion based on the foregoing we hold that petitioner is liable for penalties for fraud under sec_6663 for the years at issue because sec_6663 applies we need not address respondent’s alternative argument under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
